Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment submitted as part of the AFCP 2.0 has been entered and the finality of the previous action is hereby withdrawn in view of the final new action set forth below. 

Drawings
The drawings were received on 7/1/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Montone et al. (8733826). 
For claim 1, Montone et al. disclose a military vehicle comprising: 
a frame (implicit, FIGS.1-2); a vehicle body supported by the frame, the vehicle body including a compartment comprising a plurality of panels (14,16,18, and panels of FIG.3), 
the plurality of panels removably coupled with each other to cooperatively define the compartment and an interior volume of the compartment; 
wherein at least one of the plurality of panels of the compartment are replaceable with function-specific panels to transition the compartment between at least a troop carrier compartment (FIG.1 with four doors) and an ambulance compartment (FIG.2 with pick-up style capable of holding a stretcher, as ambulance) to change an application of the military vehicle, 
each of the function-specific panels having a different structure specific (for example, FIG.1 including rear doors 16; FIG.2 including side panels 18) for at least the troop carrier compartment or the ambulance compartment.  
For claim 8, Montone et al. disclose a reconfigurable compartment for a military vehicle comprising: 
a floor, a front, a rear, a roof, and sides, wherein the floor, the front, the rear, the roof, and the sides are removably coupled with each other to define the reconfigurable compartment and an interior volume of the compartment (FIG.1); 
wherein at least one of the floor, the front, the rear, the roof, or the sides are function-specific and replaceable with a different function-specific at least one of the floor, the front, the rear, the roof, or the sides (see for example in FIG.1 which includes rear door 16 versus FIG.2 including side panels 18) to change an overall function of the military vehicle between at least an ambulance compartment (FIG.2) and a troop carrier compartment (FIG.1), 
wherein the function-specific or the different function specific at least one of the floor, the front, the rear, the roof, or -5-the sides comprise a different structure for at least the ambulance compartment or the troop carrier compartment.  
For claim 14, Montone et al. inherently disclose a method of transitioning a military vehicle between a plurality of different modes, the method comprising: 
providing a military vehicle comprising a reconfigurable compartment having a floor, a front, a rear, a roof, and sides (FIG.1), wherein the front, the rear, the roof, and the sides are removably coupled with each other to define the reconfigurable compartment and an interior volume of the compartment; 
removing a function-specific one of the floor, the front, the rear, the roof, or the sides, the function-specific one of the floor, the front, the rear, the roof, or the sides having ambulance structure (see FIGS.2-3 with sidewalls 18) so that the reconfigurable compartment is an ambulance compartment (where pick-up style of FIG.2 capable of holding a stretcher, as ambulance); 
replacing the function-specific one of the floor, the front, the rear, the roof, or the sides with a different function-specific one of the floor, the front, the rear, the roof, or the sides, the different function-specific one of the floor, the front, the rear, the roof, or the sides (see where rear doors 16 are added, FIG.1) comprising troop carrier structure to transition the reconfigurable compartment to a troop carrier compartment (FIG.1), 
wherein transitioning the reconfigurable compartment between the ambulance compartment and the troop carrier compartment transitions the military vehicle between an ambulance and a troop carrier.  
For claim 2, the plurality of panels comprise a floor (22), a front (14), a rear (22,24), a roof (26), and sides (16,18).  
For claim 3, the rear (22,24) is replaceable to transition the overall function of the vehicle between the plurality of overall functions.  
For claims 4 and 9, at least one of the floor, the front, the rear, the roof, or one or the sides are universal (front 14 is universal) and configured for use with all of the plurality of overall functions of the vehicle.  
For claim 10, replacing the at least one function-specific floor, front, rear, roof, or sides with the different function-specific at least one floor, front, rear, roof, or sides changes a function of the reconfigurable compartment to change the overall function of the military vehicle.  
Montone et al. inherently discloses the method of claims 14-17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Montone et al. (8733826), as applied above, in view of Jovan et al. (5529376).  
For claims 6, 12, and 19, Montone et al. shows the troop carrier compartment comprises implicitly seating for four (where as seen in FIG.1 seats are inherently provided adjacent doors with a front driver seat, a front passenger seat, a rear driver-side seat, and a rear passenger-side seat) for transporation in the troop carrier compartment. 
Montone et al. is silent on seating for six passengers. 
Jovan et al. teach three-across bench style seating (FIG.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Montone et al. with three-across bench style seating as taught by Jovan et al. in order to accommodate six passengers. 

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Montone et al. as applied above and in view of Roepke (2010/0132113) and further in view of FR 2643244A1.
For claims 7 and 13 and inherently the method of claim 20, Montone et al. lack the specifics of the ambulance compartment. 
Roepke (2010/0132113) teaches the claimed invention of a litter lift system comprising: a motor-driven winch having a rotatable spool (140); and 
a lifting strap (support line 120) having one end coupled to the rotatable spool and being movable in response to rotation of the rotatable spool, 
the lifting strap having a first lifting segment (part of strap) and a second lifting segment (different part of strap) positioned away from the end of the lifting strap coupled to the rotatable spool, 
wherein rotation of the rotatable spool in a first direction raises the first lifting segment and the second lifting segment; and 
wherein rotation of the rotatable spool in a second direction different from the first direction lowers the first lifting segment and the second lifting segment.  
It would have been obvious to one of ordinary skill in the art to provide an ambulance compartment as taught by Roepke for use in conjunction with the pick-up style vehicle of Montone et al. in order to transport the injured. 
Montone et al., as modified, further lacks the first lifting segment and the second lifting segment are each forked to define two separate lifting loops instead of four lifting points taught by FR 244 as seen in FIG.9. 
It would have been obvious to one of ordinary skill in the art to fork as taught by FR 244 the lifting segments of Montone et al., as modified, of the ambulance compartment so as to provide two lifting loops to simplify the design thereof and facilitate manufacture. 
Modifying in this way would have been an obvious matter of design as being in the purview of ordinary engineering technique for one with ordinary skill in the art at the time of the invention. One with ordinary skill in the art understands that if a lesser cost or simplified yet suitable design is used that this may be an alternative. KSR supports a conclusion of obviousness under the reasoning of use of a known technique to improve similar devices in the same way, applying a known technique to a known device, or obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–421 (2007); MPEP § 2143.

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616